Exhibit RYDER SCOTT COMPANY FAX (303) 623-4258 PETROLEUM CONSULTANTS 621 SEVENTEENTH STREET SUITE 1550 DENVER, COLORADO 80293 TELEPHONE (303) 623-9147 Exhibit No. 23.1 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent petroleum and natural gas consultants, we hereby consent to the reference of our name in the Report on Form 10-K for the years ending December 31, 2008 and December 31, 2007 of PDC-2004B(the "Partnership"). We have no interest of a substantial or material nature in the Partnership, or in any affiliate. We have not been employed on a contingent basis, and we are not connected with the Partnership, or any affiliate as a promoter, underwriter, voting trustee, director, officer, employee or affiliate. /s/ RYDER SCOTT COMPANY, L P RYDER SCOTT COMPANY, L P Denver, Colorado October 21, 2009 1100 LOUISIANA SUITE 3800 HOUSTON. TEXAS 77002-5218 TEL (713)651-9191 FAX (713) 651-0849 1200, 530-8TH AVENUE, S.W. CALGARY, ALBERTA T2P 358 TEL(403) 262-2799 FAX (403) 262-2790
